                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


 UNITED STATES OF AMERICA,

                               Plaintiff,

                 vs.                                 : CIVIL NO: 2:21-CV-1397
                                                     : JUDGE SARGUS
                                                       MAGISTRATE JUDGE JOLSON
DISCOUNT MOVERS, LLC,

                               Defendant.


                                    DEFAULT JUDGMENT

       The defendant, Discount Movers, LLC, having failed to plead or otherwise defend in this

action and the default having been entered;

       Now upon application of the plaintiff for judgment against the defendant in the sum of

$7,090.01, and based upon a showing that defendant has been defaulted for failure to appear, and

that defendant is not an infant or an incompetent person, and not in the military service of the

United States,

       It is hereby ORDERED, ADJUDGED, AND DECREED that judgment is entered in the

favor of the United States of America, plaintiff, against Discount Movers, LLC, defendant, in the

amount of $7,090.01 ($4,185.77 principal, $146.33 interest, $877.98 penalty and $1,879.93

treasury and DOJ fees) through February 12, 2021. Plus additional interest which will accrue

from the date of judgment at the legal interest rate in effect on the date of judgment, computed

daily and compounded annually until paid in full, in addition to the costs of this action.


Date: 7/9/2021                                  s/Edmund A. Sargus, Jr.
                                                 UNITED STATES DISTRICT JUDGE
